Citation Nr: 0609969	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-08 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a cyst excision of the right side of the neck, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to the service-connected accessory nerve 
lesion with right trapezius muscle atrophy.

4.  Entitlement to service connection for atrophy of the 
musculature of the right buttock, claimed as secondary to the 
service-connected accessory nerve lesion with right trapezius 
muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted an increased rating of 30 percent for the residuals 
of a cyst incision of the right side of the neck.  

This matter also comes to the Board on appeal from a April 
2004 rating decision in which the RO denied entitlement to 
service connection for a back disability and for atrophy of 
the musculature of the right buttock, both claimed as 
secondary to the service-connected residuals of a spinal 
accessory nerve lesion with right trapezius muscle atrophy.  
In that decision, the RO also granted service connection for 
headaches, and assigned a 10 percent evaluation, effective 
September 30, 2003.

The record reflects that the veteran had also perfected an 
appeal as to a claim for an increased rating for service-
connected residuals of a spinal accessory nerve lesion with 
right trapezius muscle atrophy.  However, he withdrew this 
claim in a signed statement dated in May 2005.

In May 2005, the veteran also presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of this hearing was prepared and 
associated with the claims folder.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

The veteran's service-connected residuals of a cyst excision 
of the right side of the neck have been evaluated as 30 
percent disabling based on severe limitation of motion in the 
cervical spine.  The Board notes that this disability arose 
from an excision performed in service in August 1964 to 
remove a sebaceous cyst from the right neck base.  

Medical evidence of record establishes that the veteran has 
also been awarded service connection for a nerve injury 
secondary to surgical trauma during this excision.  
Specifically, he has been awarded a 40 percent rating for 
right trapezius muscle atrophy secondary to a spinal 
accessory nerve lesion under 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5301 (2005) [impairment of muscle group I].

Although the service-connected right trapezius atrophy is not 
presently on appeal, the issue of entitlement to an increased 
rating for the residuals of his cyst excision is before the 
Board, and the Board is required to consider whether there 
are separate and distinct manifestations of his service-
connected residuals of a cyst excision that are not already 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993). 

The record reflects that, in May 2001, the veteran underwent 
a medical examination through QTC medical services.  At that 
time, the examiner specifically found that the veteran's was 
experiencing impairment in muscle group I (extrinsic shoulder 
muscles, which are responsible for the upward rotation of the 
scapula and elevation of the arm at the shoulder level), 
muscle group III (intrinsic shoulder muscles), and muscle 
group XXIII (neck, lateral, and posterior muscle function, 
which controls movements of the head and neck and rotation).  

Although the veteran has been awarded a disability rating 
based on injury to muscle group I, he has not been evaluated 
under the diagnostic codes applicable to muscle groups II or 
XXIII, and it does not appear that the RO has considered 
whether separate evaluations are warranted under these codes.  
Pursuant to 38 C.F.R. § 4.55(d), the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  In this case, the 40 percent assigned for 
the veteran's muscle group I is less than the 50 percent 
rating available for unfavorable ankylosis of the major 
shoulder under 38 C.F.R. § 4.71a, DC 5200 (2005).  Thus, a 
compensable evaluation for muscle group III is not prohibited 
by the rule set forth in 38 C.F.R. § § 4.55(d).

However, with respect to the issue of whether disability 
ratings are warranted for impairment of muscle groups III or 
XXIII, the Board notes that the May 2001 QTC examiner who 
identified this impairment appeared to rely in part on the 
veteran's report of having sustained a shrapnel wound injury 
in service.  The veteran also reported that the scar on his 
neck had resulted from this wound, but that it later had to 
be opened to remove the metallic foreign bodies that were 
present.  In addition, the veteran related all of his current 
problems to the alleged shrapnel wound.  

The Board notes that there is no indication in the record of 
the veteran having sustained a shrapnel wound injury in 
service.  As noted above, the veteran's service-connected 
disabilities have been established as such based on medical 
evidence showing that they were the result of the excision of 
a cyst from the neck in August 1964.

In light of this inconsistency, the Board finds that 
additional evidentiary development is necessary to clarify 
the nature and severity of the veteran's current residuals of 
a cyst excision.  Specifically, the Board finds that an 
additional VA examination is necessary to clarify whether 
those residuals are manifested by impairment of muscle groups 
III or XXIII, and, if so, the severity any such impairment.   
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the veteran is also seeking service 
connection for a back disorder and for atrophy of the right 
buttock, which he contends developed secondary to the 
service-connected spinal accessory nerve lesion.  In February 
2004, the veteran underwent a VA spine examination in which 
the examiner found no evidence of atrophy in the right 
buttock.  However, during a VA brain and spinal cord 
examination conducted during that same month, the examiner 
noted that there was evidence of mild atrophy in the right 
gluteus, and that the veteran would be scheduled for an EMG 
of the right lower extremity.  The Board notes that there is 
no report of any subsequent EMG currently associated with the 
claims folder.

Similarly, in May 2005, an examining physician at Worcester 
Medical Center noted that he was going to arrange for the 
veteran to undergo a limited EMG/nerve conduction study of 
the right lower extremity in regard to his complaints of 
atrophy in the buttocks.  However, there is no report of any 
such study associated with the claims folder.

Therefore, the Board finds that this claim must be remanded 
so that the AMC can determine whether these EMG/nerve 
conduction studies were performed, and, if so, the report of 
the studies can be associated with the record.  Also, because 
these results could be relevant to the claimed back disorder, 
the Board finds that a decision on that issue should be 
deferred until such time as the results of the EMG/nerve 
conduction studies are obtained and associated with the 
record.

Furthermore, the Board notes that the physician who examined 
the veteran in May 2005 appeared to suggest that the veteran 
had been receiving medical care from VA.  However, no VA 
medical records have been associated with the claims folder 
since 1995.  Thus, while this case is in remand status, the 
AMC should request all available medical records the VA 
Boston Health Care System (covering VA medical centers in 
Brockton, Jamaica Plain, and West Roxbury) since September 
1995. 

The AMC should also request that the veteran provide an 
appropriate release form so that his medical records can be 
obtained from Dr. M., who was identified in a September 2003 
examination report as his primary health care provider at 
that time.

With respect to the veteran's headache disorder, the Board 
notes that this disability is rated by analogy under the 
criteria of 38 C.F.R. § 4.124a, DC 8100 (2005), which 
provides for rating migraines based on the frequency of 
prostrating attacks.  Although complaints of headaches were 
noted during the examinations conducted in May 2001 and 
February 2004, the reports of these examinations do not 
contain specific findings as to the frequency of his 
headaches, or as to whether his headache attacks are 
prostrating in nature.  Therefore, the Board finds that 
further VA examination is warranted to clarify the severity 
of this disorder.

Finally, in the present appeal, the veteran was provided with 
what was adequate notice at the time to comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  With the issuance of the decision in 
Dingess/Hartman, this notice is not necessarily sufficient to 
meet the requirements of the law.  In addition to the reasons 
specified above, it is also necessary to remand this case to 
ensure that the veteran receive the full panoplay of notice 
required by the law.  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should also ask the veteran 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  In 
particular, the veteran should be asked 
to sign and return a release form for Dr. 
M., who was identified as his primary 
health care provider in September 2003, 
and a release form for Worcester Medical 
Center.  When the veteran responds, the 
AMC should obtain records from each 
health care provider that he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider), to include 
asking specifically for the results of 
any EMG/nerve conduction studies 
conducted at Worcester Medical Center.  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the AMC should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  Regardless of whether the veteran 
responds, the AMC should request all 
available medical records pertaining to 
the veteran from the VA Boston Health 
Care System since September 1995.  In 
particular, the AMC should request the 
results of any EMG conducted following 
the veteran's February 2004 VA 
examinations.

3.  The AMC should make arrangements for 
the veteran to undergo an appropriate VA 
examination(s) to determine the nature 
and extent of his service-connected 
residuals of a cyst excision of the right 
neck; the nature and etiology of his 
claimed back disorder and atrophy of the 
right buttocks; and the current severity 
of his service-connected headaches.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  After 
reviewing the claims folder and 
conducting a thorough examination of the 
veteran, the examiner should respond to 
each of the following inquiries:

a.  With respect to the service-
connected residuals of a cyst excision 
of the right neck, please identify all 
current symptomatology or impairment of 
the neck and/or cervical spine 
resulting from that disability.

b.  Please offer an opinion as to 
whether the service-connected residuals 
of a cyst excision are manifested by 
impairment of muscle groups I and/or 
XXIII.  As to each muscle group found 
to be involved, please described to the 
extent possible the nature and extent 
of that impairment, and comment on the 
presence of loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement for each muscle 
group affected.  As to each muscle 
group currently affected, please also 
comment on the degree, if any, of loss 
of deep fasciae or muscle substance, 
diminution of endurance, atrophy, or 
impairment of muscle tone.

c.  Please comment on the size and 
shape of the veteran's neck scar, and 
note whether such scars are superficial 
or deep, and if there is any limitation 
of motion due to the scar.

d.  Please conduct a thorough 
examination of the veteran's back and 
right buttocks, and provide a diagnosis 
of any pathology found.  As to any 
disability found in the back or the 
right buttock, please offer an opinion 
as to whether it is at least as likely 
as not (i.e., to at least a 50- 50 
degree of probability) that the 
disability is related to a service-
connected disability.

e.  Please provide a description as to 
the frequency and duration of the 
veteran's headaches.  The examiner 
should evaluate the reported subjective 
manifestations to determine if they are 
consistent with the symptoms of a 
migraine headache, that is whether he 
has "prostrating and prolonged" attacks 
as those terms are understood in 
clinical practice.  If so, the examiner 
should describe the frequency, 
duration, and severity of those 
attacks.  Any diagnostic tests and 
studies deemed necessary by the 
examiner in order to respond to these 
inquiries should be conducted.

4.  The originating agency should provide 
the veteran with appropriate notice 
regarding his claims as required by the 
Court's decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006) 
and in accordance with VBA Fast Letter 
06-04 (March 14, 2006).  This would 
include information on the types of 
evidence that may be submitted to 
substantiate all elements of the claims 
raised, including what is required to 
establish a secondary service connection 
claim, as well as the assignment of a 
disability rating and an effective date 
for all claims at issue. 

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
veteran's claims.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


